DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/08/2021 has been entered.
AIA  Status of the Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 10/08/2021, have been fully considered.
Applicant first traverses the rejection of claims under 35 U.S.C. 103(a), noting that “claim 1 has been amended to recite ‘wherein said emulsion does not contain any surfactant’” (Applicant Arguments, Page 7).  As further pointed out in the Goutayer Declaration Under Rule 132, “the skilled person knows the technical difficulties for preparing stable emulsions in the absence of surfactants” (Paragraph 10).
The rejection of claims under 35 U.S.C. 103(a) based on Goutayer et al (US 2014/0045949; of record) in view of Tournilhac (EP 1 386 600; of record) and Folmer et al (US 2010/0233221; of record) has been withdrawn in view of Applicant’s amendments to the claims, which now exclude surfactants from the emulsions.  Although Folmer et al teach that “[m]ultiple emulsions are… often used in cosmetic applications” and “oil droplets in an ordinary oil-in-water emulsion can be replaced by droplets made of a water-in-oil emulsion” to form W/O/W emulsions Folmer et al further specify that “the water-in-oil emulsion comprises at least one emulsifier” (Paragraph 0006) – i.e., surfactant (see also Paragraph 0018: “[a]ccording to the invention, the inner aqueous phase is dispersed and stabilized by means of an emulsifier or emulsifier mixture in an oil phase”).  In particular, Folmer et al specify the steps of “[c]ombining the internal aqueous phase with an oil phase comprising at least one emulsifier [i.e., surfactant] to obtain a stabilized water-in-oil emulsion” (Paragraph 0009) which is then combined “with an external aqueous phase to form a double emulsion” wherein “the external aqueous phase comprises at least one hydrophilic polymer or polymer aggregates” (Paragraph 0010), wherein “[m]ost preferably, the hydrophilic polymer is… whey protein isolate” (Paragraph 0036) which, as evidenced by Hebishy et al (Processes 5,6 2017) “are widely used as emulsifiers to enhance the formation and stability of (O/W) emulsions” (Page 2 of 18).  
As such, based solely on Folmer et al, an ordinarily skilled artisan would not have predicted that the oil droplets of Goutayer et al (which are “without any surfactant” (Paragraph 0057)) could be modified to include an aqueous core so as to formulate a W/O/W emulsion.  The ordinarily skilled artisan would have predicted that at least one emulsifier/surfactant would need to be present in the oil phase of the Goutayer et al droplets so as to disperse and stabilize an inner aqueous phase therein.  
Significantly, however, Fructus (US 5,576,064) – which similarly identify a known “multiple emulsion of the water/oil/water type containing a dispersed phase and a dispersing medium wherein the dispersed phase is an emulsion containing a water phase and an oil phase containing dissolved therein an oil soluble emulsifier and the dispersion medium is an aqueous solution containing a water-soluble emulsifier” (Column 1, Lines 4-11), further noting that “[e]ach phase contained an emulsifier and there is often an interaction between the said with gelling agents which replace the emulsifiers” in forming a W/O/W emulsion wherein “[t]he primary emulsion droplets are immobilized by the flexible gel system and therefore they cannot coalesce, resulting in very high stability” (Column 1, Lines 35-37).   
As such, Fructus broadly teach that gelling agents can replace emulsifiers (i.e., surfactants) in W/O/W emulsions. 
Accordingly, in further view of Fructus, an ordinarily skilled artisan would have reasonably predicted that the oil droplets of Goutayer et al (which are “without any surfactant” (Paragraph 0057) but, instead, wherein “the core is gelled” (Paragraph 0115)) could be modified to include an aqueous core so as to formulate a W/O/W emulsion in the absence of emulsifier/surfactant.
In view of the foregoing, amended claims 1, 6-16 and 20 are NEWLY rejected as prima facie obvious.
Additionally, amended claims 2-4 are NEWLY rejected under 35 U.S.C. 112(b) as lacking antecedent basis in claim 1 for, at minimum, the limitations “wherein the gelling agent is… polymeric or molecular lipophilic gelling agents” (claim 2), more specifically “esters of sugar/polysaccharide and fatty acid(s), esters of inulin and fatty acid(s)” (claim 3), even more specifically “dextrin palmitates” (claim 4) – which reasonably embrace surfactants as evidenced by Perruna et al (US 2011/0306679: “[e]xamples of suitable esterified sugar surfactants include… dextrin palmitate” (Paragraph 0037)) and Parchem (Dextrin Palmitate Product Description, available online at https://www.parchem.com/chemical-supplier-distributor/Dextrin-palmitate-094668.aspx, accessed 3/02/2022: Dextrin Palminate, synonym Rheopearl KL2, is an “[e]mulisifier, anticaking agent, and surfactant in cosmetics”).
Claims 1-4, 6-16 and 20 are also NEWLY rejected under 112(b) as being indefinite as it is unclear what is meant by “surfactant” in the recitation of an emulsion “wherein said emulsion does not contain any surfactant” considering that the claims appear to embrace emulsions comprising a surfactant.
Applicant further argues “that the emulsions of the present disclosure result in a variety of unexpected results that could not have been predicted based on the prior art teachings… as detailed in Examples 1 and 2, and as confirmed by the Goutayer Declaration” which similarly argues that “the claimed emulsions/dispersions have surprising advantageous properties, as this is shown in particular in examples 1 and 2 of the present application” (Applicant Arguments, Page 7; Goutayer Declaration, Paragraph 7). 
Yet, Examples 1 and 2 each comprise agents that would reasonably be considered surfactants.  
In particular, Example 1 comprises:
pentylene glycol, which is disclosed by Coutte et al (US 2020/0147169) as a surfactant (see Paragraphs 0054 and 0060: “[t]he surfactants… are… non-ionic surfactant of the pentylene glycol type”); and
dextrin palmitate which is disclosed by Perruna et al (US 2011/0306679) as a surfactant (see Paragraph 0037: “[e]xamples of suitable esterified sugar surfactants include… dextrin palmitate”; see also Parchem (Dextrin Palmitate Product Description, available online at https://www.parchem.com/chemical-supplier-distributor/Dextrin-palmitate-094668.aspx, accessed 3/02/2022: Dextrin Palminate, surfactant in cosmetics”). 
Similarly, Example 2 comprises, in addition to pentylene glycol, amodimethicone which is described by SAAPedia (available online at https://www.surfactant.top/en/saa/?type=detail&id=1885, accessed 3/03/2022) as a “Non-ionic Silicone Surfactant”.
Accordingly, at minimum, the claims are not drafted commensurate in scope with the alleged unexpected results.  
Furthermore, it is not evident that Examples 1 or 2 exhibit any unexpected results.  First, Applicant asserts that the claimed emulsions exhibit “a unique visual appearance”, giving “access to transparent emulsions” and possessing a “texture that [is] particularly attractive for consumers” (Goutayer Declaration, Paragraphs 7-9); yet Goutayer et al similarly teach that “[a]dvantageously, the dispersion is substantially translucent” (Paragraph 0079).  Second, Applicant argues “the technical advantages of the emulsions according to the invention concerning the stability of said emulsions”, in particular “kinetic stability” (Goutayer Declaration, Paragraph 10); yet Fructus similarly teach emulsions exhibiting “very high stability” which “cannot coalesce” (Column 1, Lines 38-39).
 For all the foregoing reasons, Applicant’s arguments are not found persuasive.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4, 6-16 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-4, 6-16 and 20 are directed to emulsions comprising “at least one gelling agent… wherein said emulsion does not contain any surfactant”.  As defined by the Specification, “unless otherwise indicated, by ‘gelling agent’ is meant an agent allowing increased viscosity of the fatty phase of droplets (G1) compared with an emulsion devoid of said gelling agent” (Page 7, Lines 19-21) wherein “lipophilic gelling agents able to be used in the present invention… [include] dextrin palmitates” (Page 10, Lines 23-25) wherein “[p]articular [mention] can be made of the esters of dextrin and fatty acid(s) marketed under the trade names Rheopearl® KL2, Rheopearl® TT2…” and so on (Page 11, Lines 21-24), all of which are embraced by claims 2-4 “wherein the gelling agent is… polymeric or molecular lipophilic gelling agents” (claim 2), more specifically “esters of sugar/polysaccharide and fatty acid(s), esters of inulin and fatty acid(s)” (claim 3), even more specifically “dextrin palmitates” (claim 4)
Yet, as taught by Perruna et al (US 2011/0306679) “[e]xamples of suitable esterified sugar surfactants include… dextrin palmitate” (Paragraph 0037).  As taught by Parchem (Dextrin Palmitate Product Description, available online at https://www.parchem.com/chemical-supplier-distributor/Dextrin-palmitate-094668.aspx, accessed 3/02/2022: Dextrin Palmitate, synonym Rheopearl KL2, is an “[e]mulisifier, anticaking agent, and surfactant in cosmetics”.  And as taught by Miyoshi (available online at https://miyoshiamerica.com/products/rheopearl-tt2/, accessed 3/03/2022), Rheopearl TT2 “is commonly used as Surfactant
Based on the foregoing, it is unclear what is meant by the term ‘surfactant’ in the claim’s recitation of an emulsion “wherein said emulsion does not contain any surfactant”, rendering claims 1-4, 6-16 and 20 indefinite.
Claims 2-4 are further rejected as indefinite as lacking antecedent basis in claim 1 (drawn to emulsions “wherein said emulsion does not comprise any surfactant”).  As discussed above, claims 2-4 are drawn to the emulsion of claim 1 “wherein the gelling agent is… polymeric or molecular lipophilic gelling agents” (claim 2), more specifically “esters of sugar/polysaccharide and fatty acid(s), esters of inulin and fatty acid(s)” (claim 3), even more specifically “dextrin palmitates” (claim 4), each of which entail surfactants.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-16 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Goutayer et al (US 2014/0045949; of record) in view of Folmer et al (US 2010/0233221; of record) and Fructus (US 5,576,064).
As amended, claim 1 is drawn to a water-in-oil-in-water (W/O/W) emulsion comprising:
(a) 	an external continuous aqueous phase; and 
(b)	a water-in-oil emulsion in the form of first droplets (having a size of greater than 500 µm (claim 16)) each first droplet comprising:
(i) 	a continuous fatty phase (comprising the oil isononyl isononanoate, as elected by Applicant (claim 7) in an amount of 0% to 99.49% by weight relative to the total weight of the fatty phase (claim 8)) comprising at least one gelling agent; and
(ii)	at least one second droplet comprising an internal aqueous phase having a size of greater than 10 µm;
wherein the first droplets comprise a shell formed of at least one anionic polymer and at least one cationic polymer (more specifically, an acrylates/C10-C30 alkyl acrylate cross polymer and amodimethicone, as elected by Applicant (claims 9 and 11) in an amount of 0.01 to 5% by weight anionic polymer (claim 10) and 0.01 to 10% by weight cationic polymer (claim 12)); and
wherein said emulsion does not contain any surfactant.
As thus summarized, the invention reads on claims 1, 7-12 and 16.
Goutayer et al teach cosmetic compositions comprising “a plurality of drops of a first phase, dispersed in a second phase… stabilized with a very thin shell” (Paragraph 0012) wherein “the drops of a first phase have a diameter of more than 500 microns” (Paragraph 0021) wherein oily and the second phase is aqueous” (Paragraph 0032; see also Paragraph 0289 describing a “dispersion [which] includes drops of a first oily phase dispersed in a second aqueous phase” wherein “the internal liquid is oily”; see also Example 6), wherein Goutayer et al further identify the oil isononyl isononoate in the fatty phase in an amount of 33% by weight relative to the total weight of the fatty phase (Paragraph 0298) and wherein “the dispersion is without any surfactant” (Paragraph 0057).  As further taught by Goutayer et al, “[e]ach drop… includes a core” (Paragraph 0084) wherein in some embodiments, “the core is gelled” (Paragraph 0115) and, additionally, “each drop comprises… from 0.05% to 10% of polymer P1 of the anionic and hydrophilic type, and from 0.05% to 10%  polymer P2 of the cationic and lipophilic type” (Paragraph 0046) wherein, “[a]s an example of a polymer of the anionic type, mention may be made of... copolymers of acrylic acid… and of other monomers, such as acrylamide, alkyl acrylates” and so on (Paragraphs 0128-129) and “[a]s an example of a polymer of the cationic type, mention may be made of… amodimethicone” (Paragraphs 0133-0135).
As such, the O/W emulsions of Goutayer et al differ from those instantly claimed in that the drops of Goutayer et al do not comprise an aqueous core (i.e., the second droplet) to provide a W/O/W emulsion.
Yet, as taught by Folmer et al, “[d]ouble emulsions, also named multiple emulsions can be considered as an emulsion of an emulsion: the oil droplets which are dispersed in an aqueous phase, contain themselves small water droplets”.  As further taught by Folmer et al, “[m]ultiple emulsions are… often used in cosmetic applications” and “oil droplets in an ordinary oil-in-water emulsion can be replaced by droplets made of a water-in-oil emulsion” (Paragraph 0002).
However, Folmer et al further specify that “the water-in-oil emulsion comprises at least one emulsifier” (Paragraph 0006) – i.e., surfactant (see also Paragraph 0018: “[a]ccording to the emulsifier or emulsifier mixture in an oil phase”).  In particular, Folmer et al specify the steps of “[c]ombining the internal aqueous phase with an oil phase comprising at least one emulsifier [i.e., surfactant] to obtain a stabilized water-in-oil emulsion” (Paragraph 0009) which is then combined “with an external aqueous phase to form a double emulsion” wherein “the external aqueous phase comprises at least one hydrophilic polymer or polymer aggregates” (Paragraph 0010), wherein “[m]ost preferably, the hydrophilic polymer is… whey protein isolate” (Paragraph 0036) which, as evidenced by Hebishy et al (Processes 5,6 2017) “are widely used as emulsifiers to enhance the formation and stability of (O/W) emulsions” (Page 2 of 18).  
Fructus (US 5,576,064) – which similarly identify a known “multiple emulsion of the water/oil/water type containing a dispersed phase and a dispersing medium wherein the dispersed phase is an emulsion containing a water phase and an oil phase containing dissolved therein an oil soluble emulsifier and the dispersion medium is an aqueous solution containing a water-soluble emulsifier” (Column 1, Lines 4-11), further noting that “[e]ach phase contained an emulsifier and there is often an interaction between the said emulsifiers required for the primary emulsion and the secondary emulsion” (Column 1, Lines 11-14) – teach “an aqueous phase gelled with gelling agents which replace the emulsifiers” in forming a W/O/W emulsion wherein “[t]he primary emulsion droplets are immobilized by the flexible gel system and therefore they cannot coalesce, resulting in very high stability” (Column 1, Lines 35-37).   
As such, Fructus broadly teach that gelling agents can replace emulsifiers (i.e., surfactants) in W/O/W emulsions. 
Accordingly, in view of all of the foregoing, it would have been obvious to formulate a water-in-oil-in water multiple emulsion as instantly claimed.  In particular, the skilled artisan Folmer et al, “[m]ultiple emulsions are… often used in cosmetic applications” and “oil droplets in an ordinary oil-in-water emulsion can be replaced by droplets made of a water-in-oil emulsion” (Paragraph 0002) to form W/O/W emulsions.  And based further on Fructus, the ordinarily skilled artisan would have reasonably predicted that the oil droplets of Goutayer et al (which are “without any surfactant” (Paragraph 0057) but, instead, wherein “the core is gelled” (Paragraph 0115)) could be modified to include an aqueous core so as to formulate a W/O/W emulsion “resulting in very high stability” (Column 1, Line 39) in the absence of emulsifier/surfactant.
Accordingly, claims 1, 7-12 and 16 are rejected as prima facie obvious.
Claim 6 is drawn to the emulsion of claim 1 wherein the amount of gelling agent ranges from 0.5% to 99.99% by weight, relative to the weight of the fatty phase of said first droplets.
As discussed above, Goutayer et al teach oil droplets wherein in some embodiments, “the core is gelled” (Paragraph 0115).  As further taught by Goutayer et al, the degree of gelling can be modified (see Paragraph 0115: “not very gelled… [or] gelled”; Paragraph 0257: “[t]he coacervation between the first polymer and the second polymer… does not generate total gelling of the core”) and it would have been obvious to determine the optimal degree of gelation by optimizing the amount of gelling agent.
As such, claim 6 is also rejected as prima facie obvious.
Claim 13 is drawn to the emulsion of claim 1 wherein the volume fraction ρ (IF/(IF+MF)) is between 0.1 and 0.7 wherein:

    PNG
    media_image1.png
    57
    374
    media_image1.png
    Greyscale

Stated another way, the equation requires that the total volume of second droplets is between 10% and 70% the total volume of the total droplets comprising the first and second droplets.  In formulating the O/W/O droplets, it would have been obvious to determine the optimal amount of each of the fatty and aqueous phases that make up the droplets.
As such, instant claim 13 is also rejected as prima facie obvious.
Instant claims 14-15 are drawn to the emulsion of claim 1 wherein the internal aqueous phase of said second droplets comprises at least one additional compound (claim 14), more specifically a fragrance (claim 15).
Goutayer et al specifically teach emulsions comprising “drops of a first oily phase containing a perfuming agent dispersed in a second aqueous phase” (Paragraph 0299).
As such, instant claims 14-15 are also rejected as prima facie obvious. 
Instant claim 20 is drawn to a composition comprising at least one emulsion according to claim 1 and a physiologically acceptable medium.
In addition to the emulsions, Goutayer et al teach “a cosmetic composition comprising” said emulsions (Paragraph 0058) which would necessarily further comprise a physiologically acceptable medium.
As such, instant claim 20 is also rejected as prima facie obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611